Citation Nr: 0420826	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION


The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the cause of 
death; denied entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318; and granted basic eligibility for Dependents' 
Educational Assistance.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service 
connected for anxiety reaction, rated at 100 percent from 
July 1999.

2.  The veteran died in September 2000 at the age of 67.  The 
immediate cause of death was malignant neoplasm - 
bronchogenic.  Hypertension and renal significantly 
contributed to his death.

3.  None of the above conditions were present in service or 
manifested for many years thereafter, and are not shown to be 
otherwise related to service.

4.  The medical evidence does not show that the veteran's 
service-connected anxiety reaction played a significant role 
in causing, contributing to, or accelerating his death.

5.  The veteran died more than 5 years after his separation 
from service and he had not been continuously rated as 
totally disabled for a period of 10 or more years at the time 
of his death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 
1110, 1131, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2003).

2.  The criteria for payment of Dependency and Indemnity 
Compensation under the provisions of 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 20.1106 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of VA with respect to the duty to assist.  It 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA has issued final rules to implement the 
provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  In general, where the record demonstrates 
that the statutory mandates are satisfied, the regulatory 
provisions likewise are satisfied.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is 
required to notify the claimant and the claimant's 
representative, if any, of information and medical or lay 
evidence necessary to substantiate the claim, not previously 
provided to the Secretary.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, VA will 
attempt to obtain on behalf of the claimant. Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jun. 24, 
2004), the Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim(s), or 
something to the effect that the claimant should "give us 
everything  you've got pertaining to your claim(s)."  This  
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The November 2000 rating decision, the March 2001 Statement 
of the Case (SOC), and the March 2002 Supplemental Statement 
of the Case (SSOC) all informed the appellant of the evidence 
not of record needed to substantiate her claim.

A June 2001 letter informed the appellant of the passage of 
the VCAA and the duties it established for the VA.  It also 
informed her of what the evidence needed to show to establish 
entitlement; informed her of the additional evidence she 
needed to provide; advised her of the evidence VA had already 
obtained and the evidence VA would attempt to obtain; and 
asked her to provide information on any additional treatment 
or evidence not previously identified.

In light of the foregoing, the Board finds that the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the documents that satisfy VCAA 
notice); and Pelegrini (requiring VA to ask for all evidence 
pertaining to the claim) have been met.
 
However, the Court in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim 
for VA benefits.  In this case, the initial AOJ decision 
was made in November 2000, the day before the VCAA was 
signed into law.  

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

The appellant has been repeatedly informed of the type of 
evidence necessary to substantiate her claim, and has been 
informed of the respective responsibilities of herself and VA 
as it pertains to her claim.  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

All the VCAA requires is that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions of the VCAA.  
An adjudication of the appeal at this juncture is proper.

Factual Background

The veteran performed active service between March 1951 and 
March 1955.  He was service-connected for anxiety reaction, 
chronic, rated at 50 percent, effective April 1976.  In 
September 1999 the veteran's rating was increased to 100 
percent, effective July 1999.

VA medical records in the late 1970s note that the veteran 
had mild renal insufficiency. The summary of the veteran's VA 
hospitalization in December 1982 indicates he had an 
approximately one and one-half year history of hypertension. 

In September 1998 the veteran underwent coronary artery 
bypass grafting at a private medical facility.  Upon 
discharge, Dr. L.S. diagnosed coronary artery disease, 
hypertension, extracranial cerebrovascular disease, renal 
insufficiency, restless legs syndrome and spinal stenosis.

In a letter received in July 1999, Dr. D.M., a private 
cardiovascular specialist, stated that the veteran's service-
connected nervous anxiety disorder "provokes difficulty in 
controlling both his blood pressure and his angina 
pectoris." 

In August 1999 a VA examination for hypertension was 
conducted.  The diagnoses were generalized arteriosclerosis; 
carotoid arteriosclerosis by history; peripheral 
arteriosclerosis with decreased pedal pulses and history of 
claudication: essential hypertension, inadequately controlled 
with considerable medication; chronic renal failure, probably 
secondary to hypertension and arteriosclerosis; and elevated 
blood cholesterol.

In response to a request for an opinion as to the 
relationship of the veteran's hypertension and his coronary 
artery disease to his service-connected anxiety reaction, it 
was the examiner's opinion that the hypertension and severe 
arteriosclerotic disease were not secondary to the veteran's 
long-time service-connected anxiety reaction.

In August 1999 a VA medical examination for mental disorders 
was conducted.  The diagnosis was anxiety disorder severe, 
chronic. In response to a request for an opinion as to the 
"connection between" the veteran's anxiety disorder, 
coronary problem and hypertension, it was the examiner's 
opinion that: on the one hand "everything is connected with 
everything in a human being," and "no behavior is isolated 
from the influence of other problems;" on the other hand, 
the veteran had psychiatric hospitalization long before he 
had hypertension and cardiac disorder, and that shows some 
independence of the two conditions, so "both arguments are 
valid and cannot be completely separated."

As a direct result of the August 1999 VA examination, the 
veteran's rating for anxiety reaction was increased to 100 
percent.

The veteran died in September 2000 at the age of 68.  
"Malignant Neoplasm - Bronchogenic" was listed as the 
immediate cause of death.  There were no conditions listed as 
leading to the immediate cause of death, and there were no 
underlying conditions listed. No autopsy was performed.

In a note received in October 2000, Dr. J.W., a private 
physician in Denton, Texas, stated that the veteran had 
"long-standing hypertension and chronic renal failure which 
significantly contributed to his death by bronchogenic 
cancer." 
In a note received in October 2000, Dr. J. W., a private 
physician in Dallas, Texas, certified in internal medicine 
stated that the veteran had "chronic-renal failure related 
to history of hypertension and malignant bronchogenic 
neoplasm.  His death was related to both of these 
conditions."

Legal Criteria

General. The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 
Principal cause of death. The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 
Contributory cause of death. Contributory cause of death is 
inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death. Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as cardiovascular-
renal disease, are manifested to a compensable degree within 
the initial post-service year, service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310. ).  Moreover, where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice- connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Even if the veteran's death was not due to a service-related 
condition, DIC benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service-
connected disability which had been totally disabling for a 
specified period of time:  (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death;  (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such veteran's 
discharge or other release from active duty; or (3)  the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis

Cause of Death

It is not disputed that the immediate cause of the veteran's 
death was malignant neoplasm, bronchogenic, and the death 
certificate so reflects.  No condition leading to the 
immediate cause of death was listed, and no underlying cause 
of death was listed. Statements submitted by private 
physicians further aver that hypertension and renal failure 
significantly contributed to the veteran's demise. It is not 
contended, nor does the record establish, that a bronchogenic 
neoplasm, hypertension, or renal failure was present 
inservice or manifested for many years thereafter, or was 
otherwise related to the veteran's period of military 
service. 

Rather, the appellant contends, in essence, that her 
husband's service-connected disability, a generalized anxiety 
disorder, exacerbated his hypertension, which in turn played 
a major role in his death. At the time of the veteran's 
death, service connection was in effect for a generalized 
anxiety disorder. 

The evidence of record includes the opinion of a private 
physician, Dr. D.M., that the veteran's anxiety disorder 
provoked difficulty in controlling both his blood pressure 
and his angina pectoris.

In August 1999, one VA physician stated that the fact that 
the veteran had a psychiatric hospitalization long before he 
had hypertension and cardiac disorder, showed "some 
independence" of the conditions.  Notwithstanding, he 
concluded that he could not give a "yes" or "no" answer as 
to whether there was a relationship between the service-
connected psychiatric disorder and hypertension and coronary 
artery disease. (The United States Court of Appeals for 
Veterans Claims (the Court) has held that where an examining 
physician's opinion is to the effect that he cannot give a 
"yes" or "no" answer to the question of whether there is a 
causal relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension, the opinion on that issue 
constitutes what may be characterized as "non-evidence."  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993)).  

A  second VA physician, however, stated that same month that 
the veteran's hypertension and severe arteriosclerotic 
disease were not secondary to the veteran's long-time 
service-connected anxiety reaction.

Based on this evidence, the Board cannot conclude that the 
service-connected psychiatric disorder, although productive 
of considerable functional impairment as reflected by the 
assigned 100 percent evaluation, contributed substantially or 
materially to the veteran's death. The service-connected 
generalized anxiety disorder may have caused difficulty 
controlling the veteran's blood pressure and angina pectoris, 
but the extent of such difficulty and any effect on the 
underlying hypertensive pathology is not shown. It is not 
reasonable to hold that an incremental increase in severity 
of the veteran's cardiovascular condition attributable to the 
service-connected disability, if any, was a factor in his 
death. 

The one definite opinion of record, by the VA physician in 
August 1999, is directly against any finding of a 
relationship between the service-connected psychiatric 
disorder and hypertension.  Further, there is no evidence 
that the service-connected psychiatric disorder resulted in 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of the conditions which caused death. For these reasons, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1110, 1131, 1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.307, 3.309, 3.310, 3.312; Allen.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

DIC under the Provisions of 38 U.S.C.A. § 1318

At the time of his death in September 2000, the veteran had 
been rated as totally disabled for his service-connected 
general anxiety reaction since July 1999, a period of 
approximately 10 months.

As the veteran's disability had not been continuously rated 
as totally disabling for a period of 10 or more years at the 
time of his death, DIC benefits are not payable under 
38 U.S.C.A. § 1318(b)(1).

As the veteran was separated from active service in March 
1955, his disability was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his release from active duty and DIC benefits are not 
payable under 38 U.S.C.A. § 1318(b)(2).  

The veteran was not a former prisoner of war whose disability 
was continuously rated totally disabling for a period of not 
less than one year immediately preceding death his death, and 
DIC benefits are not payable under 38 U.S.C.A. § 1318(b)(3).

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 are clearly defined.  As the veteran does 
not meet the criteria for any of the three tests, the claim 
must be denied. 38 U.S.C.A. § 1318; Sabonis v. Brown, 6 Vet. 
App. 426, 430.  


 
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



